Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/235,066 has been reviewed and is accepted. The Terminal disclaimer has been recorded.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 01/31/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Allowable Subject Matter
1.	Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
2.	The prior art of record does not teach or suggest the distinct features “wherein the respective currents flowing through the respective pairs of memory cells are proportional to respective products of the respective first voltages applied to the respective first memory cells of the respective pairs and the respective threshold voltages of the respective second memory cells of the respective pairs”, recited in the independent claim 21; claims 22-28 are dependent from claim 21.
3.	The prior art of record does not teach or suggest the distinct features “wherein the first voltage applied to the first memory cell and a threshold voltage of the second memory cell are such that the current is proportional to a product of the first voltage applied to the first memory cell and the threshold voltage of the second memory cell”, recited in the independent claim 29; claims 30-33 are dependent from claim 29.
4.	The prior art of record does not teach or suggest the distinct features “wherein the first voltage applied to the first memory cell and a threshold voltage of the second memory cell are such that the current is proportional to a product of the first voltage applied to the first memory cell and the threshold voltage of the second memory cell”, recited in the independent claim 29; claims 30-33 are dependent from claim 29.
5.	The prior art of record does not teach or suggest the distinct features “wherein each pair of the plurality of pairs of series-coupled memory cells comprises: a first memory cell configured to receive a signal corresponding to an input signal of the corresponding synaptic cell; and a second memory cell whose threshold voltage corresponds to a weight of the input signal”, recited in the independent claim 34; claims 35-40 are dependent from claim 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
April 29, 2022